DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-4 and 7-11 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.

Response to Amendment

The Declaration under 37 CFR 1.132 filed 06/20/2022 is sufficient to overcome the rejection of claims 1-4 based upon Poobalarahi et al. (2006), of record, for the following reasons:
The Declarant notes that acid only acts as a decellularizing agent at certain lower concentrations (exemplifying 1M) and conditions other than that taught by the Poobalarahi reference (6N or 6M HCl) (see Declaration, #7).  

The Declarant further indicates that the skilled artisan would recognize that application of the 6N HCl taught by Poobalarahi et al. would not only result in cell lysis but would dissolve the extracellular matrix into its component parts as desired by the reference.  The Declarant asserts that this treatment would therefore not yield the claimed decellularized, 3-D extracellular matrix (Declaration, #s 8-10).

The rejection of Claims 1-3, 7 and 9-11 under pre-AIA  35 U.S.C. § 103(a) as
being unpatentable over Poobalarahi et al. (2006), in view of Grant et al. (WO
2010/033860 A1), Crapo et al. (2011), and Brune et al. (2007), all of record, has been withdrawn due to the Declaration filed 06/20/2022 with regard to the unsuitability of the 6N HCl taught by Poobalarahi et al. in producing a decellularized 3D cardiac fibroblast ECM being found to be persuasive.







The rejection of Claims 1-3 and 7-11 under pre-AIA  35 U.S.C. § 103(a) as being
unpatentable over Poobalarahi et al. (2006), of record, in view of Crapo et al. (2011),
Grant et al. (WO 2010/033860 A1) and Brune et al. (2007), all of record, and further in view of Sreejit et al. (2011), cited in the IDS, has been withdrawn due to the Declaration filed 06/20/2022 with regard to the unsuitability of the 6N HCl taught by Poobalarahi et al. in producing a decellularized 3D cardiac fibroblast ECM being found to be persuasive.

The rejection of Claims 1-4, 7 and 9-11 under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Poobalarahi et al. (2006), in view of Crapo et al. (2011), Grant et al. (WO 2010/033860 A1) and Brune et al. (2007), all of record, and further in view of Van Winkle et al. (1995), cited in the IDS, has been withdrawn due to the Declaration filed 06/20/2022 with regard to the unsuitability of the 6N HCl taught by Poobalarahi et al. in producing a decellularized 3D cardiac fibroblast ECM being found to be persuasive.

Response to Arguments

Applicant’s arguments, see Remarks filed 06/20/2022 and primarily based on the co-filed Declaration, with respect to the rejection of Claims 1-4 and 7-11 under 35 U.S.C. § 103(a) have been fully considered and are persuasive.  The rejections have been withdrawn.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “further comprising…contacting the secreted cardiac extracellular matrix with EDTA whereby the cardiac extracellular matrix becomes detached from the surface, forming a free floating bioscaffold.”  It is unclear if the detachment of the cardiac ECM is due solely to the treatment of EDTA or in combination with another treatment step with another compound, such as the decellularization agents of Claim 1, or just occurs naturally as a result of the performance of all of the recited method steps.  



  
Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 7-11 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Chang et al. (2007) in view of Crapo et al. (2011) and Brune et al. (2007), both of record, and as evidenced by Schmuck et al. (2015) and Fan et al. (2012).

Chang et al. teaches a method of preparing a cardiac fibroblast derived 3-D matrix, comprising the steps of:
plating cardiac fibroblasts into a culture of 4 x 105 cells in a 60mm culture dish or 1 x 106 cells/well and expanding/culturing the cells, wherein the cells secrete a 3-D cardiac extracellular matrix (Pg. 371, Column 2, Lines 8-16 and Fig. 1);
contacting the 3-D cardiac extracellular matrix with a decellularizing agent (alkylaryl polyether alcohol and ammonium hydroxide) to produce a decellularized 3-D cardiac extracellular matrix (Pg. 371, Column 2, Lines 17-24 and Fig. 1);
and seeding the 3-D cardiac extracellular matrix with bone marrow derived mesenchymal stem cells (MSC) (Pg. 371, Column 1, Lines 20-27 and Pg. 373, Fig. 3).

Chang et al. does not teach a method wherein the cardiac fibroblasts are plated at a cell density of 100,000 to 500,000 cells per cm2, 
or wherein the cardiac extracellular matrix (ECM) is contacted with hypertonic and hypotonic solutions to produce a decellularized 3D cardiac ECM, as required by Claim 1, steps a) and b).

Brune et al. teaches the optimization of culture parameters by plating fibroblasts at densities ranging from 5 x 104 to 1 x 106 cells/cm2 (encompassing the claimed range) for 3 days, 1, 2 or 3 weeks (Pg. 80, Column 1, Lines 1-2 and 16-31) with an optimal plating density of 2 x 105 cells/cm2 cultured at 1-3 weeks (Pg. 82, Column 1, Lines 11-14).

Crapo et al. teaches that acids, bases, hypertonic and hypotonic solutions, ethylendiaminetetraacetic acid (EDTA), tri(n-butyl phosphate (TBP), octylphenol ethylene oxide/alkylaryl polyether alcohol (TRITON® X-100), polyether sulfonate (Triton X-200) and nucleases are all known equivalent decellularizing agents (Pg. 3235, Table 2).

It would have been obvious to those of ordinary skill in the art before effective filing date of the instant invention to modify the method of Chang et al. of preparing a 3-D cardiac extracellular matrix comprising plating cardiac fibroblasts in culture to plate the cardiac fibroblasts in a density taught by Brune et al., because Brune et al. teaches the optimization of plating fibroblasts at a range of from 5 x 104 to 1 x 106 cells/cm2,
culturing from 1-3 weeks and determining an optimal density of 2 x 105 cells/cm2 which is contained within the claimed range.  Thus, the claimed culture density range is rendered prima facie obvious.  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification because Brune et al. teaches that optimal plating density for culturing fibroblasts is 2 x 105 cells/cm2 and the ordinary artisan would seek to use the optimal plating density to achieve the best plating result.  Further Brune et al. teaches that fibroblast plating density is an optimizable, result effective variable.  There would have been a reasonable expectation of success in making this modification because both Chang et al. and Brune et al. are generally drawn to the same field of endeavor, that is, the culture of fibroblasts.

It would have been further obvious to those of ordinary skill in the art before the
instant invention to modify the method of Chang et al. and Brune et al. of preparing
a 3-D cardiac extracellular matrix comprising contacting a cardiac ECM with a mixture of base and detergent (alkylaryl polyether alcohol and ammonium hydroxide) decellularizing agent to substitute the use of hypertonic and hypotonic solutions
decellularizing agent as taught by Crapo et al. because this is no more than the simple substitution of one known art-recognized element (equivalent decellularizing agent, hypertonic and hypotonic solutions) for another art-recognized element (equivalent acid decellularizing agent) to obtain predictable results (decellularized ECM).  


Those of ordinary skill in the art prior to the instant invention would have been motivated to make this substitution based on the availability of the compounds and personal preference.  There would have been a reasonable expectation of success in making this substitution because the art recognizes that bases and detergents, such as ammonium hydroxide and alkylaryl polyether alcohols, and hypotonic/hypertonic solutions are known, equivalent decellularizing agents.

With regard to the limitations of Claim 1, “wherein the cardiac fibroblasts secrete a three-dimensional, cardiac extracellular matrix having a thickness of 20-500 µm that is attached to the surface on which the expanded cardiac fibroblasts are plated” and “wherein from 60% to 90% of the structural protein molecules present in the 3-D cardiac extracellular matrix are fibronectin”;
Claim 2, “wherein the cardiac extracellular matrix has a thickness of 30-200 µm”; 
Claim 3, “wherein the cardiac extracellular matrix has a thickness of 50-150 µm”; 
and Claim 9 that “the decellularized 3-D cardiac ECM additionally comprise galectin-1”, Schmuck et al. teaches that cardiac fibroblasts secret an ECM composed of 82% fibronectin (Pg. 1, Abstract), having a thickness of 50-150 µm attached to the plating surface and further comprising galectin-1 (Pg. 5, Lines 36-39 and Fig. 2).  While Schmuck et al. is not prior art antedating the effective filing date it has been cited because of its’ teachings of universal facts (characteristics of cardiac fibroblast ECM) consistent with the MPEP at 2124.  
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)

With regard to the limitations of Claim 1 that, the “decellularized 3-D cardiac extracellular matrix comprising structural proteins fibronectin, collagen type I, collagen III and elastin”, Fan et al. teaches that fibroblasts are responsible for production of structural proteins that comprise the cardiac ECM (Pg. 1, Abstract) and that the cardiac ECM comprises fibronectin, collagen type I, collagen III and elastin (Pg. 4, Column 2, Lines 25-29).  

While Fan et al. is not prior art antedating the effective filing date it has been cited because of its’ teachings of universal facts (characteristics of cardiac fibroblast ECM) consistent with the MPEP at 2124.  
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962)

With regard to the limitations of Claims 7-8, “comprising seeding the extracellular matrix with one or more cells that are therapeutic for cardiac disease or injury”, “wherein the one or more cells that are therapeutic for cardiac disease or injury are bone marrow MSC”, Chang et al. teaches seeding the decellularized 3-D cardiac extracellular matrix with bone marrow derived mesenchymal stem cells (MSC) (Pg. 371, Column 1, Lines 20-27 and Pg. 373, Fig. 3).

With regard to the limitations of Claim 10, that the “decellularized 3-D cardiac extracellular matrix is essentially devoid of intact cardiac fibroblast cells”, this is a characteristic feature of the claimed, prepared 3-D cardiac ECM.  
As discussed  above, Chang et al. teaches a method of preparing a cardiac fibroblast derived 3-D matrix, comprising the step of:  contacting the 3-D cardiac extracellular matrix with a decellularizing agent (alkylaryl polyether alcohol and ammonium hydroxide) to produce a decellularized 3-D cardiac extracellular matrix (Pg. 371, Column 2, Lines 17-24 and Fig. 1).  Therefore, the decellularized cardiac ECM of Chang et al. would be free of intact cardiac fibroblast cells.

With regard to the limitations of Claim 11, “wherein prior to plating the cardiac
fibroblasts are obtained by a method comprising:  isolating cardiac fibroblasts from cardiac tissue; and expanding the cardiac fibroblasts in culture for 1-7 passages”, the Examiner has interpreted these limitations under product-by-process wherein the product (cardiac fibroblasts) are obtained by the process (isolating cardiac fibroblasts from cardiac tissue; and expanding the cardiac fibroblasts in culture for 1-7 passages).
The claimed cardiac fibroblasts are therefore the same or similar to those of the prior art, even if produced by a different process.  The MPEP at 2113, I and II. state:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)





"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

Claim 4 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over  Chang et al. (2007) in view of Crapo et al. (2011), Brune et al. (2007), both of record, as applied to claims 1-3 and 7-11 above, and further in view of Van Winkle et al. (1995), cited in the IDS.

The teachings of Chang et al., Crapo et al. and Brune et al. were discussed above.

None of Chang et al., Brune et al. or Crapo et al. taught a method wherein the secreted cardiac ECM is contacted with EDTA, whereby the cardiac ECM becomes detached from the surface, forming a free-floating bioscaffold, as required by Claim 4.






Van Winkle et al. teaches isolating cardiac fibroblasts from cardiac tissue,
passaging the cells at least once and plating the expanded cardiac fibroblasts, wherein
the cells secrete a 3-D cardiac ECM (cardiogel) that is attached to the surface on which
the expanded cardiac fibroblasts are plated and contacting the ECM with EDTA wherein the matrix remaining on the plates is scraped from the plates and analyzed (Pg.
479, Column 1, Lines 35-55).

It would have been obvious to those of ordinary skill in the art before the instant
invention to modify the method of preparing a 3-D cardiac fibroblast ECM of Chang et al., Brune et al. and Crapo et al. whom taught the use of alkylaryl polyether alcohol and ammonium hydroxide to decellularize cardiac fibroblast ECM with the use of EDTA as a decellularizing agent for cardiac fibroblast ECM taught by Van Winkle et al. because both agents are art-recognized agents for decellularizing cardiac fibroblast ECM, as taught by Crapo et al. above.  Those of ordinary skill in the art would have been motivated to make this modification based on the availability of cardiac fibroblast decellularizing agents.  There would have been a reasonable expectation of success in making this combination because both the Chang et al. and Van Winkle et al. references are drawn to the same field of endeavor, that is, preparation of 3-D cardiac extracellular matrices.




With regard to the limitation of Claim 4, that “the cardiac ECM becomes detached
from the surface, forming a free-floating bioscaffold”, the Van Winkle et al. reference teaches that after treatment with EDTA the ECM is scraped free/detached from the plates (thereby becoming free-floating).

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        08/31/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636